



Exhibit 10.2
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT




This RESTRICTED STOCK UNIT AWARD AGREEMENT (Agreement), effective as of March
15, 2019, is between ManTech International Corporation (Company), and Matthew A.
Tait, pursuant to the terms of the Management Incentive Plan of ManTech
International Corporation - 2016 Restatement, as may be amended from time to
time (Plan). Capitalized terms used herein but not defined shall have the
meanings set forth in the Plan.
1.
Performance-Based Restricted Stock Unit Grant. The Company hereby grants to the
recipient of the award (Grantee), subject to the terms and conditions of this
Agreement and the Plan, a copy of which the Grantee acknowledges having
received, an Award in the form of performance-based Restricted Stock Units
(RSUs). The RSUs are notional units (not actual Shares), representing an
unfunded, unsecured right to receive shares in the future based on the level of
achievement of the performance criteria set forth in Appendix A over a two-year
performance period commencing January 1, 2019 and ending December 31, 2020
(Performance Period). The target number of RSUs awarded is 17,400 RSUs (Target
Award). The actual number of RSUs that will be earned will be determined in
accordance with Appendix A, and may range from 0% to 150% of the Target Award.

   
2.
Continued Employment Requirement. To earn the RSUs, in addition to satisfying
the applicable performance criteria set forth in Appendix A, Grantee must remain
employed through the last day of the Performance Period. Except as provided in
Section 3 of this Agreement, if Grantee’s employment terminates for any reason
before the last day of the Performance Period, the RSUs shall immediately and
automatically be forfeited as of the date of termination, and Grantee shall have
no further rights with respect to this Award. Subject to Section 15 of this
Agreement, the Committee shall determine in its sole discretion whether and when
a termination of employment occurs and such determination shall be final and
binding.



3.
Death or Disability. If, before the last day of the Performance Period, the
Grantee’s employment terminates due to the Grantee’s death or if the Grantee’s
employment is terminated by the Company due to the Grantee’s Disability, the
Target Award shall become vested as of the date of termination. As soon as
practicable (and in all events with 60 days) following the date of such
termination of employment, the Company shall issue to the Grantee (or the
Grantee’s estate, heir or beneficiary) one Share for each vested Restricted
Stock Unit. For purposes of the Award, the Grantee shall be deemed to have a
“Disability” if, in the determination of the Committee (or its designee), the
Grantee is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.



4.
Issuance of Shares. Except as provided in Section 3 of this Agreement, to the
extent the Committee (or its designee) determines in accordance with Appendix A
that RSUs have been earned, the Company shall issue to the Grantee one Share for
each Restricted Stock Unit that is earned, with such issuance occurring between
January 1, 2021 and March 15, 2021, as soon as practicable after the Committee
or its designee makes its determination.



5.
Tax Withholding. In accordance with Section XIII of the Plan, the Company shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state, local and
other taxes (including the Grantee’s payroll tax obligations) required by law to
be withheld with respect to this Award. The Grantee may be required to pay to
the Company in cash or cash equivalents, either prior to or concurrent with the
delivery of Shares in respect of any earned RSUs, the amount required by law to
be withheld by the Company. Unless otherwise directed by the Grantee, the
Company (or an Affiliate) shall withhold from the number of Shares to be issued
in respect of any earned RSUs such number of Shares having an aggregate fair
market value equal to minimum amount of the any federal, state, local and other
taxes (including the Grantee’s payroll tax obligations) required by law to be
withheld by the Company.






--------------------------------------------------------------------------------





The Committee (or its designee) may establish other rules and procedures to
facilitate the required tax withholding from time to time.


6.
Restrictions on Transfer. The RSUs, this Award, and any right to receive Shares
pursuant to this Award, may not be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Grantee.



7.
Limitation of Rights. The Grantee shall not have any privileges of a stockholder
of the Company with respect to the RSUs (including, for the sake of clarity, any
voting rights, or any right to dividends or dividend equivalents) unless and
until actual Shares are issued pursuant to Section 3 or Section 4 of this
Agreement, above. Nothing in this Agreement shall confer upon the Grantee any
right to continue as an employee of the Company or an affiliate or to interfere
in any way with any right of the Company to terminate the Grantee’s employment
at any time.



8.
Changes in Capitalization. The RSUs shall be subject to the provisions of
Sections 11.1 and 11.2 of the Plan relating to adjustments for changes in
capital structure.



9.
Notices. All notices and other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered, upon delivery or refusal of delivery, (b) if mailed by
registered or certified United States mail, return receipt requested, postage
prepaid, upon delivery or refusal of delivery, (c) if sent by a nationally
recognized overnight delivery service, upon delivery or refusal of delivery, or
(d) if sent by facsimile or electronic mail, upon confirmation of delivery. All
notices, consents, waivers or other communications required or permitted to be
given hereunder shall be addressed as follows):



a.
If to the Company to:

 
Mike Putnam
SVP - Corporate & Regulatory Affairs
ManTech International Corporation
2251 Corporate Park Drive
Herndon VA, 20171
Email: mike.putnam@mantech.com    
b.
If to the Grantee, to the address of the Grantee in the records of the Company.



10.
Construction. This Agreement and RSUs hereunder are granted by the Company
pursuant to the Plan and are in all respects subject to the terms and conditions
of the Plan. The Grantee hereby acknowledges that a copy of the Plan has been
delivered to the Grantee and accepts the RSUs hereunder subject to all terms and
provisions of the Plan, which are incorporated herein by reference. The
construction of and decisions under the Plan and this Agreement are vested in
the Committee (or its designee), whose determinations shall be final, conclusive
and binding upon the Grantee.



11.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, excluding the choice of law rules
thereof.



12.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.



13.
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof.



14.
Clawback Policy. This Award, and any amounts earned hereunder shall be subject
to the Company’s clawback policy, as may be amended or superseded from time to
time.








--------------------------------------------------------------------------------





15.
Section 409A. This Award is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder or
any exception thereto (Section 409A) under the short-term deferral exception in
Treas. Reg. §1.409A-l(b)(4). To the extent applicable, the provisions of this
Agreement shall be interpreted and construed in a manner intended to comply with
Section 409A. To the extent all or any portion of the Award is determined to
constitute deferred compensation for purposes of Section 409A, and settlement of
the Award (or the portion thereof that is determined to constitute deferred
compensation) is triggered by a termination of the Grantee’s employment, the
Grantee shall not be deemed to have terminated employment unless and until the
Grantee has experienced a “separation from service,” as that term is used in
Section 409A. The Company makes no representation that this Award will comply
with Section 409A and makes no undertaking to prevent Section 409A from applying
to this Award or to mitigate its effects on this Award.



[SIGNATURES ON FOLLOWING PAGE]















































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the date first above written.




MANTECH INTERNATIONAL CORPORATION


    
By:
 
/s/    KEVIN M. PHILLIPS      
 
 
Name:
 
Kevin M. Phillips
Title:
 
President and Chief Executive Officer





GRANTEE


By:
 
/s/    MATTHEW A. TAIT
 
 
Name:
 
Matthew A. Tait
















































--------------------------------------------------------------------------------







Appendix A
1.
The number of Restricted Stock Units earned will be determined based on the
extent to which the Revenue and EBIT goals (for each of ManTech and MSS)
described below have been achieved over the two-year Performance Period.



2.
For purposes of this Award, the compounded annual growth rate (CAGR) of a
performance measurement shall mean the year-over-year growth rate of that
performance measure over the two-year Performance Period. CAGR shall be
calculated as follows:



cargarformulapicpng.jpg [cargarformulapicpng.jpg]
For the ManTech Revenue CAGR calculation, the Beginning Value is $1,958,600,000.
For the ManTech EBIT CAGR calculation, the Beginning Value is $112,700,000. For
the MSS Revenue CAGR calculation, the Beginning Value is $1,161,100,000. For the
MSS EBIT CAGR calculation, the Beginning Value is $55,800,000. For all four
calculations, the # of years is equal to 2.
3.
For purposes of this Award, the Target Performance Score is based on the sum of
goals for ManTech Revenue CAGR, ManTech EBIT CAGR, MSS Revenue CAGR and MSS EBIT
CAGR, such that the Combined CAGR Target Performance Score is 68.3%.



4.
The Actual Performance Score is the sum of the calculation of four
above-referenced CAGR measures.



5.
The Final Performance Score is the result of the Actual Performance Score
divided by the Target Performance Score.



6.
Subject to Section 9 of this Appendix below, the number of Restricted Stock
Units earned shall be determined pursuant to the following schedule:

Performance Range
If the Final Performance Score is
Then the following percentage of the Target Award will be earned:
Below Threshold
Below 30%
0%
Threshold
30% to < 60%
33%
Tier
60% to < 85%
66%
Target Performance
85% to < 115%
100%
Exceptional Performance
115% to 130%
125%
Maximum
130%+
150%



7.
For purposes of this Award, the term “Revenue” means the total revenue from all
sources determined in accordance with GAAP (and with respect to ManTech Revenue,
as reported in the Company’s Form 10-K for the corresponding fiscal year) for
the applicable entity, as may be adjusted in accordance with Section 9 of this
Appendix A, below.



8.
For purposes of this Award, the term EBIT means earnings before interest and
taxes determined in accordance with GAAP (and with respect to ManTech EBIT, as
reported in the Company’s Form 10-K for the corresponding fiscal year) for the
applicable entity, as may be adjusted in accordance with Section 9 of this
Appendix 9, below.






--------------------------------------------------------------------------------







9.
All calculations with respect to the Award shall be made by the Committee (or
its designee) in the Committee’s sole discretion, and such calculations and
resulting determinations shall be final and binding. Without limiting the
foregoing, the performance measures may be adjusted to exclude the cumulative
effect of changes in accounting policies adopted by the Company during the
Performance Period or to take into account unexpected, extraordinary or other
events and may, in the discretion of the Committee (or its designee) otherwise
adjust the amounts that would otherwise be earned by the Grantee pursuant to
this Appendix A.








